Title: To Thomas Jefferson from William F. Gray, 5 December 1822
From: Gray, William F.
To: Jefferson, Thomas


Sir,
Fredericksburg
Decr 5th 1822
I have within my reach, a Book entitled “Histoire Philosophique de la Révolution de France, depuis la premiere assemblée des Notables jusqu’ à la paix de Presburg; Par Ant. Fantin-Desodoards.” It is in ten Octavo Vols. and said to be the 5th edition revised and corrected by the author, and printed in 1807.—I have not been able to find the title of this Book in any of my Catalogues. And not knowing any one near me acquainted with French literature, I have ventured to take the liberty, Sir, of intruding upon your goodness, for the purpose of enquiring the character of this work, and of the Author.—If it be indeed a philosophical history of the eventful times of which it treats and by a Competent hand, I should prize it highly; but I fear it is a Catch penny production;—or, rather that it is one of those literary mushrooms, that sprung up so abundantly in the Hot Bed of the French Revolution; and which being calculated to subserve party purposes only, have ceased to enjoy any reputation when they have ceased to be serviceable to the party that produced themA single line on the subject, with your pardon for the liberty I have taken, will really serve and oblige,Sir, With sincere Respect, Your Obt. Svt.W F. Gray